10/03/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs August 23, 2022

            STATE OF TENNESSEE v. ETHAN NEWTON BEAN

                 Appeal from the Circuit Court for Blount County
              No. C-26203; C-26054    Tammy M. Harrington, Judge
                     ___________________________________

                           No. E2021-01492-CCA-R3-CD
                       ___________________________________

The Defendant-Appellant, Ethan Newton Bean, pleaded guilty to one count of aggravated
assault in case number C-26054 and one count of aggravated assault in case number C-
26203. The Defendant received consecutive five-year sentences for each count, to be
served under supervised probation. He concedes on appeal that the trial court properly
revoked his probation but contends that it abused its discretion in ordering the remainder
of his sentence to be served in confinement. After review, we affirm the judgment of the
trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

Stephanie J. Hazlewood, Maryville, Tennessee, for the Appellant, Ethan Newton Bean.

Herbert H. Slatery III, Attorney General and Reporter; Kayleigh Butterfield, Assistant
Attorney General; Mike L. Flynn, District Attorney General; and Tiffany Smith, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                       OPINION

       On October 18, 2018, the Defendant entered a guilty plea to one count of aggravated
assault in case number C-26054. He received a five-year alternative sentence to be served
under supervised probation. The same day, the Defendant entered a guilty plea to one
count of aggravated assault in case number C-26203, for which he also received a five-year
alternative sentence to be served under supervised probation and consecutively to the
sentence in case number C-26054.
       On July 1, 2021, the Defendant tested positive for amphetamine, methamphetamine,
and marijuana, in violation of his conditions of probation. A violation of probation warrant
was filed on August 23, 2021.1 On December 13, 2021, the trial court conducted a violation
of probation hearing.

        Tennessee Department of Correction (“TDOC”) Probation Officer Ashley Bickel
testified that she had been the Defendant’s probation officer since February 2020. She
explained that the Defendant’s special probation conditions included being placed on
alcohol and drug monitoring for twelve months, completing a mental health evaluation,
and complying with an “intensive outpatient program with psychological counseling and
medication management until discharged by provider.” He was also ordered to “continue
with compliance of intensive outpatient program and aftercare counseling.” Officer Bickel
stated that the Defendant had not complied with his probation conditions by refusing
mental health services and by failing a drug test. She elaborated that the Defendant initially
saw a therapist at the Helen Ross McNabb Center but that the therapist ceased seeing
patients on April 30, 2019, and the Defendant did not seek further mental health services.
The Defendant declined “coordination of mental health intake” during a mental health
assessment with his forensic social worker on June 16, 2021. Officer Bickel testified that
the Defendant tested positive for amphetamine, methamphetamine, and marijuana on July
1, 2021, after visiting her office to provide a copy of an order of protection. The Defendant
admitted to using marijuana.

       On cross-examination, Officer Bickel agreed that she had not filed a probation
violation for the Defendant’s failure to seek mental health services. She was unsure why
there was a delay in filing the probation violation following the Defendant’s failed drug
test. Officer Bickel explained that she was not present when the Defendant was drug tested.
She agreed that the Defendant was on time for his appointments and cooperative. Officer
Bickel further agreed that the Defendant wore an alcohol and drug monitor for
approximately two years but noted that she was not his probation officer during that time.

       Destiny Bean2 testified that she and the Defendant had been married since April 12,
2019.3 She explained that she filed an order of protection against the Defendant in June
2021 following an altercation when he “had [her] in a choke hold so tight that [she] couldn’t
breathe[.]” After the Defendant released her from the choke hold, he hid her cell phone so


1
  The violation of probation warrant is not included in the record on appeal but was referenced by the trial
court during the Defendant’s probation violation hearing.
2
  Because the Defendant and two witnesses share the same surname, we refer to those witnesses by their
first names for clarity. We intend no disrespect in doing so.
3
 Defense counsel indicated that the Defendant had filed for divorce from Destiny at the time of the probation
violation hearing.
                                                   -2-
that she could not call 911. Destiny testified that the order of protection was still in effect
at the time of the probation violation hearing.

        On cross-examination, Destiny agreed that the altercation was “the only time during
[their] marriage that [the Defendant] was violent[.]” She did not recall whether she struck
the Defendant during the altercation but clarified that she “pushed and shoved him back”
after he initiated the altercation. Destiny further agreed that no criminal charges were filed
against the Defendant from the altercation and that there was a hearing set for the order of
protection to be dismissed.

       Angela Bean testified that she was the Defendant’s mother and that he lived with
her at the start of his probation. She explained that the Defendant did not have any
“problems” while living with her and that he helped take care of the “family farm[.]”
Angela did not see any “signs of drug usage” while the Defendant lived with her and agreed
that he could again live with her if he remained on probation.

       On cross-examination, Angela agreed that the Defendant wore an alcohol monitor
during the “year, year and a half” period he lived with her. Angela further agreed that the
Defendant had two prior domestic assault convictions against the same victim, who filed
two orders or protection against the Defendant. The Defendant’s ex-wife also filed an
order of protection against him, which he violated five times. Angela also agreed that the
victim of one of the Defendant’s instant aggravated assault convictions was a full-time
resident of a Department of Intellectual and Development Disabilities (“DIDD”) group
home and was diagnosed as “atypical autistic[.]” At the time of the aggravated assault,
both the Defendant and the victim were living with Angela, and Angela had to “pull [the
Defendant] off of” the victim. After the assault, Angela took the victim back to the group
home. The Defendant later called Angela from jail and informed her the victim “pissed
him off to the point he blacked out” and that he “needed to go back to jail[.]”

        Angela agreed that the Defendant was arrested for the second aggravated assault
conviction in the instant case while on bond for the first aggravated assault. She further
agreed that the second aggravated assault victim had a fractured sternum, concussion, and
broken finger. While on bond, the Defendant was again arrested for contacting the second
aggravated assault victim. He called Angela from jail and told her that he “put himself
back in there on purpose” to “test” the victim. He also told Angela that he did not feel
“safe out in society[.]” In a separate phone call from jail, the Defendant told Angela that
he “doesn’t like being in society, [and] he needs to be away from people[.]” Angela
testified that the Defendant had sought mental health counseling but that “nobody [] really
want[ed] to help him[.]” She stated that the Defendant went to a treatment center called
“Peninsula” for “two, three days[.]” On cross-examination, Angela testified that she

                                             -3-
thought the Defendant was depressed and that he “just wanted to say stuff to get [her]
attention or get somebody’s attention.”

        The Defendant testified that he received therapy at the Helen Ross McNabb Center
for approximately six months, beginning when he first started probation. He also
participated in an “intensive outpatient program” for three months, which he explained was
helpful “on behaviors, how to find [his] true self, depressi[on, and] stress.” The Defendant
testified that he had suffered from mental health issues for eight years at the time of the
hearing. He held several different jobs for various lengths of time during his probation.
The Defendant testified that he was “doing great” on probation prior to his failed drug test.
He elaborated that he was “proud” of being “sober” on probation and that he was “married”
and “happy” prior to his failed drug test.

        The Defendant testified that Destiny initiated the physical altercation that resulted
in the order of protection. He “restrained her” after she “pushed [him] and struck [him]
twice” with a closed fist. He agreed to have the order of protection extended “to a date
where it’s set to be dismissed unless there’s a problem[.]” The Defendant agreed that he
had paid all of his court costs, fines, and fees and most of his probation fees. He testified
that if given another chance at probation, he would “focus on [his] son[,]” help his mother
and grandmother, and “[t]ry to get back in church.” He denied using alcohol or any illegal
narcotics on probation prior to his failed drug test. The Defendant testified that he failed
the drug test due to the “[f]alling out with [his] wife and stress” and that he only smoked
“concentrated” marijuana and was “surprised” that it contained methamphetamine. He
stated that he needed a therapist to stay sober and that he had actively sought a therapist.
The Defendant elaborated that he had a two-hour orientation with a therapist in 2021, but
she recommended a different therapist. The Defendant could never “get a hold of” the
different therapist or the therapist who conducted the orientation. The Defendant testified
that he had “a few other orientations with a few other people[,]” but he “never could get a
call back.” He was not taking any prescription medicine for mental health issues at the
time of the hearing but wanted to be.

       On cross-examination, the Defendant averred that he continued to see a different
therapist after his therapist at the Helen Ross McNabb Center ceased seeing patients,
although he could not explain why his probation file indicated that he did not seek
treatment. He explained that he denied a mental health services referral from his forensic
social worker because he “was happy.” The Defendant agreed that he had not had “one-
on-one counseling” since 2019 and that he did not inform Officer Bickel of the order of
protection until the judge in that case ordered him to do so. He stated that he did not
remember the events of the two aggravated assaults in the instant case but did remember
“restraining” Destiny during their altercation. The Defendant agreed that he had previously
been on supervised probation, had done split confinement, had been to rehab, had done
                                            -4-
mental health evaluations, had done intensive outpatient treatment for three months, had
done one-on-one counseling, and had done medication management. When asked by the
State what he hoped the trial court would offer him, he responded, “More.” He agreed that
he sent a text message to his ex-wife after being arrested for the probation violation, which
stated that he was “the problem” and that he “deserve[d] whatever [wa]s coming [his]
way.”

        Following the close of all proof, the trial court found that it was “uncontroverted
that [the Defendant] ha[d] violated the terms and conditions of his probation[,]” based on
the lab results from his failed drug test. The trial court noted that it had “limited resources
to deal with mental health issues” and found it “significant” that the Defendant “didn’t
avail himself to some of the resources that were put in place before[.]” The trial court also
noted the need to “balance the protection of the community[.]” The trial court ultimately
determined that the “alternative to an incarcerated sentence” that the Defendant needed
was not an available option to the trial court and therefore revoked the Defendant’s
probation “to serve” but made a “recommendation of [Charles] DeBerry [Special Needs
Facility]” to address his mental health issues. The trial court entered a written violation
order the same day, reiterating that the Defendant had violated the terms of his probation
and was ordered to serve his sentence “as previously ordered.” The order again noted the
recommendation that the Defendant be placed in the Charles DeBerry Special Needs
Facility and “undergo a mental health evaluation.” The Defendant filed a timely notice of
appeal on December 20, 2021.

                                        ANALYSIS

        On appeal, the Defendant concedes that he violated the conditions of his probation
but asserts that the trial court abused its discretion in ordering him to serve the remainder
of his sentence in confinement. The State responds that the trial court properly exercised
its discretion in ordering the Defendant to serve his sentence in confinement. We agree
with the State.

         After determining that a defendant “has violated the conditions of probation and
suspension by a preponderance of the evidence, the trial judge shall have the right . . . to
revoke the probation and suspension of sentence” and either “[c]ause the defendant to
commence the execution of the judgment as originally entered, or otherwise in accordance
with § 40-35-310” or “[r]esentence the defendant for the remainder of the unexpired term
to any community-based alternative to incarceration authorized by Chapter 36 of this
title[.]” Tenn. Code Ann. § 40-35-311(e)(1)(A), (B). Probation revocation rests within the
sound discretion of the trial court, and this court will not disturb the trial court’s ruling
absent an abuse of that discretion. State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001)
(citing State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991)). To establish an abuse of
                                             -5-
discretion, “there must be no substantial evidence to support the conclusion of the trial
court that a violation of the conditions of probation has occurred.” Id. (citing Harkins, 811
S.W.2d at 82). Once the trial court decides to revoke a defendant’s probation, it may (1)
order confinement; (2) order the sentence into execution as initially entered; (3) return the
defendant to probation on modified conditions as necessary; or (4) extend the probationary
period by up to two years. See State v. Hunter, 1 S.W.3d 643, 646-47 (Tenn. 1999)
(citations omitted); State v. Larry Lee Robertson, No. M2012-02128-CCA-R3CD, 2013
WL 1136588, at *2 (Tenn. Crim. App. Mar, 19, 2013); State v. Christopher Burress, No.
E2012-00861-CCA-R3-CD, 2013 WL 1097809, at *6 (Tenn. Crim. App. Mar. 18, 2013);
Tenn. Code Ann. §§ 40-35-308, -310, -311. The trial court determines the credibility of
the witnesses in a probation revocation hearing. State v. Mitchell, 810 S.W.2d 733, 735
(Tenn. Crim. App. 1991) (citing Carver v. State, 570 S.W.2d 872 (Tenn. Crim. App.
1978)).

       Our supreme court recently issued an opinion attempting to “clarify and bring
uniformity to the standards and principles applied by the trial courts and appellate courts
in probation revocation proceedings” to resolve confusion about the proper procedure for
revoking a probationary sentence. State v. Dagnan, 641 S.W.3d 751, 753 (Tenn. 2022).
In Dagnan, the Tennessee Supreme Court concluded that:

       probation revocation is a two-step consideration on the part of the trial
       court. See Tenn. Code Ann. §§ 40-35-308, -310, -311. The first is to
       determine whether to revoke probation, and the second is to determine the
       appropriate consequence upon revocation. This is not to say that the trial
       court, having conducted a revocation hearing, is then required to hold an
       additional or separate hearing to determine the appropriate consequence. The
       trial courts are required by statute to hold a revocation hearing. Id. § 40-35-
       311(b). However, there is no such requirement in the statutes or case law for
       an additional hearing before deciding on a consequence, and we decline to
       impose one. Defendant agrees that requiring a separate hearing solely to
       determine the consequence for violating probation is not necessary and
       would be too great of a burden on the trial courts. Still, we emphasize that
       these are two distinct discretionary decisions, both of which must be
       reviewed and addressed on appeal. Simply recognizing that sufficient
       evidence existed to find that a violation occurred does not satisfy this burden.

Id. at 757. Thus, a trial court is required to make two separate decisions: (1) whether to
revoke probation; and (2) if probation is revoked, what consequence will apply. Id. The
court went on to explain the standard of review of a decision revoking probation as follows:



                                            -6-
       abuse of discretion with a presumption of reasonableness so long as the trial
       court places sufficient findings and the reasons for its decisions as to the
       revocation and the consequence on the record. It is not necessary for the trial
       court’s findings to be particularly lengthy or detailed but only sufficient for
       the appellate court to conduct a meaningful review of the revocation
       decision. See [State v.] Bise, 380 S.W.3d [682,] 705-06 [(Tenn.
       2012)]. “This serves to promote meaningful appellate review and public
       confidence in the integrity and fairness of our judiciary.” [State v.] King, 432
       S.W.3d [316,] 322 [(Tenn. 2014)]. When presented with a case in which the
       trial court failed to place its reasoning for a revocation decision on the record,
       the appellate court may conduct a de novo review if the record is sufficiently
       developed for the court to do so, or the appellate court may remand the case
       to the trial court to make such findings. See King, 432 S.W.3d at 327-28.

Id. at 759.

        The Defendant concedes that he materially violated his probation but asserts that
the trial court abused its discretion in ordering the Defendant to serve his sentence in
confinement by “fail[ing] to allow [the Defendant’s] attorney to pursue” alternatives to
incarceration. The Defendant also argues that the trial court’s failure to discuss the
Defendant’s being in an “inpatient mental health facility” prior to his probation and his
“suffering from mental health issues since the age of twenty-three” in its ruling makes it
“difficult to assess whether they were thoughtfully considered prior to issuance of the
ruling.” After careful review, we conclude that the trial court did not abuse its discretion
in ordering the Defendant to serve his sentence in confinement.

       Although the trial court did not expressly mention a “two-step consideration,” see
Dagnan, 641 S.W.3d at 757, the trial court’s findings reflect a thorough consideration of
the consequence imposed for the probation violation as a distinct discretionary decision.
The trial court noted that it needed to “balance protecting society, protecting others, and
then trying when at all possible to not incarcerate someone, to rehabilitate.” The trial court
considered the Defendant’s need for a mental health evaluation, noted there were “limited
resources” to address mental health issues, and that the Defendant had not availed himself
to those resources while on probation. The trial court also recommended “special needs
and a mental health evaluation” after considering “some concerning issues with the
[Defendant’s] history that maybe with DeBerry they can address and look at.” It is well-
established that once the trial court determined that the Defendant had violated the terms
of his probation, it was authorized to order him to confinement for the remainder of his
sentence. State v. Hunter, 1 S.W.3d 643, 648 (Tenn. 1999). Moreover, this court has
repeatedly held that “an accused, already on probation, is not entitled to a second grant of
probation or another form of alternative sentencing.” State v. Jeffrey A. Warfield, No.
                                             -7-
01C01-9711-CC-00504, 1999 WL 61065, at *2 (Tenn. Crim. App. Feb. 10, 1999), perm.
app. denied (Tenn. June 28, 1999). The record demonstrates that the trial court exercised
a conscientious and intelligent judgment in ordering the Defendant to serve the remainder
of his sentence in confinement after considering how to protect the public while also
addressing the Defendant’s mental health issues. We cannot conclude that the trial court
abused its discretion in ordering the Defendant to serve the remainder of his sentence in
the TDOC. The Defendant is not entitled to relief.

                                    CONCLUSION

        Based upon the foregoing authorities and reasoning, the judgment of the trial court
is affirmed.


                                             ____________________________________
                                             CAMILLE R. MCMULLEN, JUDGE




                                           -8-